DETAILED ACTION
This is a final Office action addressing applicant’s response 06 December 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-14 are pending and examined.
Claim 10 is pending and withdrawn from consideration.

Proposed Claim for Allowability
The following claims has been amended by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Claim 1 (proposed amendment): A 
utility task vehicle, comprising: 
  	a chassis having: 
	a mounting plate having an opening extending therethrough;
	a chassis rail welded to a bottom portion of said mounting plate;
a pivoting shock mount received in said opening and being connected to said mounting plate by a bearing, said shock mount further connected to said mounting plate by a first spherical bearing and a second spherical bearing, said pivoting shock mount configured to pivot within said opening and with respect to said mounting plate via said bearing;
	a first upper A-arm, a second upper A-arm, a first lower A-arm and a second lower A-arm, each said upper A-arm and each said lower A-arm having a first end connected to said mounting plate by a spherical bearing, said first upper A-arm and said first lower A-arm each having second ends connected to a first wheel assembly and said second upper A-arm and said second lower A-arm each having second ends connected to a second wheel assembly;
	a first tie rod and a second tie rod, each said tie rod having a first end connected to said pivoting shock mount by a spherical bearing;
	a first shock absorber and a second shock absorber, each said shock absorber having a first end connected to said pivoting shock mount and a second end and a second end connected to a respective said lower A-arm;
a rack and pinon steering unit mounted on said pivoting shock mount; 
whereby said rack and pinon steering unit assists in rolling said chassis about a longitudinal axis through a force being applied to the mounting plate, resulting in said pivoting shock mount’s remaining in position while permitting rolling of said chassis which provides a camber change with respect to said wheel assemblies.




Claim Objections
Claim 1 is objected to because of the following informalities:


.

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 6, 7, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mainville (U.S. Publication 2016/0318562).

Claim 1: Mainville discloses a utility task vehicle (the prior art meets this limitation using the broadest reasonable interpretation in light of applicant’s specification)
whereby turning ability is mechanically created, by rolling 
it’s chassis consisting of: 
a) A rigid symmetrical Utility Task Vehicle chassis (24; see claim 1) capable of being mechanically rolled along the longitudinal axis (functional language fully capable of being met by the prior art); 
b) A plurality of resilient shock absorbers pivotally connected between a plurality of suspension links and said chassis (claim 1, sub c); 
c) A plurality of wheel assemblies including ground contacting elements pivotally connected to said suspension links and disposed at opposite ends of the chassis (claim 1, sub d); 
d) A plurality of pivoting shock mounts which can be mechanically manipulated to produce roll, and steering 
e) A plurality of tie rod assemblies (30) pivotally connected between said pivoting shock mounts, and said wheel assemblies (as shown in Fig. 3). 

Claim 2: Mainville discloses the device in claim 1, where at least one wheel assembly includes one or more electrically driven single sided hub motors (claim 2).  

Claim 3: Mainville discloses the device in claim 1, where at least one hub motor is internally geared (claim 3).  

Claim 6: Mainville discloses the device in claim 1, where said rigid Utility Task Vehicle chassis is constructed using metal tubing (paragraph [0024]).  

Claim 7: Mainville discloses the device in claim 1, where said rigid chassis is non-continuous (Fig. 3: as shown and best understood in that it has end points) and provides securing means and mounting points for said suspension links and said pivoting shock mount (claim 8, see also Fig. 3).  


Signature2  2Appl. No. 15/930,000Amdt. Dated 8/30/2021Reply to Office action of 7/29/2021	
Claim 12: Mainville discloses the device in claim 2, where at least one accelerometer (86) measures the roll angle, and creates a proportional velocity command signal for the individual motors slowing the front and rear wheels on the side of the vehicle that is tilted down during a turn, or increases the front and rear wheels on the side of the vehicle that are tilted up during a turn, or combination thereof enhancing turning capability (see paragraph [0032]).  

Claim 13: Mainville discloses the device in claim 1, wherein said wheel assemblies are utilized by rotation or counter-rotation to provide attitude adjustment by means of gyroscopic effect in response to accelerometer inputs, when the vehicle is nose high, or low in the air  The examiner takes the position that this would be a natural result based on the disclosure of paragraph [0032] as to the function of the accelerometer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mainville in view of King (U.S. Publication 2014/0027192).

Claim 4: Mainville discloses the device in claim 1, except where at least one wheel is driven using and internal combustion engine.  Mainville does disclose the use of motors (52) in the system.  King teaches a similar motor driven system that incorporates a combustion engine (paragraph [0038]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a combustion engine, as a combustion engine would function as an alternate means for providing power for driving the system as desired.

Claims 5, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mainville.

Claim 5: Mainville discloses the device in claim 1, where the wheel assemblies include free rolling wheels (claim 6).  While it does not specifically disclose a plurality of free rolling wheels, it would have been obvious at the time the invention was In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have a plurality of free rolling wheels so that the vehicle operates in a uniform manner.    
 
Claim 8: Mainville discloses the device in claim 1, where coil over spring shock absorbing devices are transversely mounted, and attached to a pivoting shock mount (claim 9).  While Mainville does not specifically disclose the mount is transverse, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would orient the mount as necessary based on the desired function of the mount.

Claim 14: Mainville discloses the device in claim 1, except wherein the tie rods in the rear of the vehicle are connected to In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would have the tie rods place as desired based on the desired function of the tie rods with respect to the system.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mainville in view of Voss (U.S. Publication 2006/0064223).

Claim 11: The device in claim 1, except further where a pivoting shock mount is manipulated by a linear actuator, reduction gear box, rack and pinion, or any other actuation device.  Voss teaches a similar system that incorporates actuators in conjunction with shocks and suspension systems (paragraph [0208]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate actuators to assist in having the system function as desired.
Response to Arguments
Applicant provided no remarks, so the examiner reserves comment at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar steering systems, see Iizuka (U.S. Publication 2015/0210338), Wilcox (U.S. Publication 2009/0108555), Mercier (U.S. Publication 2011/0006498), Carabelli (U.S. Publication 2008/0012262), Krajekian (U.S. Patent 8,641,064) and Moulene (U.S. Patent 7,607,695).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any SIX MONTHS from the mailing date of this final action. 
Signature2  2Appl. No. 15/930,000Amdt. Dated 8/30/2021Reply to Office action of 7/29/2021	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.